Citation Nr: 0806124	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).  

3.  Entitlement to service connection for a back condition.  

4.  Entitlement to service connection for a right wrist 
disorder.  

5.  Entitlement to service connection for a right ankle 
disorder.  

6.  Entitlement to service connection for a right knee 
disorder.  

7.  Entitlement to service connection for a right shoulder 
disorder.  

8.  Entitlement to service connection for residuals of head 
and face lacerations.  

9.  Entitlement to service connection for missing teeth due 
to dental trauma. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Board notes that the RO included 
the issues of service connection for PTSD, and a depressive 
disorder, as one issue in the statement of the case.  As PTSD 
falls under a separate regulation from other acquired 
psychiatric diagnoses, see 38 C.F.R. § 3.304(f) (2007), the 
Board has determined that the issues are more accurately 
separated, and has therefore characterized the issues as 
stated on the cover page of this decision.  

A review of the veteran's substantive appeal, received in 
January 2004, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  
The veteran subsequently agreed to a videoconference hearing, 
which was scheduled for February 2005.  However, he canceled 
his hearing the day before it was to be held.  In March 2005, 
the Board remanded the claims so that the veteran could be 
afforded a hearing at the RO.  In September 2005, the RO sent 
the veteran notice that a hearing was scheduled on October 
25, 2005.  The veteran failed to appear for his scheduled 
hearing, and there is no record that a request for another 
hearing was ever made.  Without good cause being shown for 
the failure to appear, no further hearing can be scheduled 
and appellate review may proceed.

FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The veteran does not have an acquired psychiatric 
disorder (other than PTSD) as a result of his service.  

3.  The veteran does not have a back condition as the result 
of disease or injury that was present during his active 
military service.

4.  The veteran does not have a right wrist disorder as the 
result of disease or injury that was present during his 
active military service.

5.  The veteran does not have a right ankle disorder as the 
result of disease or injury that was present during his 
active military service.

6.  The veteran does not have a right knee disorder as the 
result of disease or injury that was present during his 
active military service.

7.  The veteran does not have a right shoulder disorder as 
the result of disease or injury that was present during his 
active military service.

8.  The veteran does not have residuals of head and face 
lacerations as the result of disease or injury that was 
present during his active military service.

9.  Loss of teeth are not shown to be the result of dental 
trauma during service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  

2.  An acquired psychiatric disorder (other than PTSD) was 
not incurred or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  A back condition was not incurred in or aggravated by 
active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

4.  A right wrist disorder was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

5.  A right ankle disorder was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

6.  A right knee disorder was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

7.  A right shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

8.  Residuals of head and face lacerations were not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

9.  Entitlement to service connection for missing teeth due 
to dental trauma for purposes of payment of disability 
compensation is precluded by law.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5107, 7104(c) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he has PTSD, an acquired psychiatric 
disorder, a back condition, a right wrist disorder, a right 
ankle disorder, a right knee disorder, a right shoulder 
disorder, residuals of head and face lacerations, and missing 
teeth due to dental trauma, due to his service.  

In March 2000, the veteran filed his claims for service 
connection (many years after service).  In July 2002, the RO 
denied the claims.  The veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  In this case, 
December 1972. 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

The veteran asserts that he has PTSD and/or an acquired 
psychiatric disorder, due to his service.  With regard to his 
claim for PTSD, he has stated that he was forced out of his 
plane at about 30 miles per hour as it landed with severe 
engine trouble while stationed at Moffett Field in July 1970, 
and that he worked on burial details for servicemen who were 
killed in action in Vietnam.  See veteran's letters, received 
in June and August of 2000; June 2000 VA examination report.  
In a May 2000 report from the Cedarwood Medical Group, he 
stated that he had been a crewmember of an electronics 
warfare countermeasures plane over Vietnam, and that he had 
been under "triple-A" ("anti-aircraft artillery") fire, 
but that his plane was never hit (this stressor was never 
repeated in any other medical report).  He further reported 
being "severely injured" in a plane crash in the United 
States.  

Importantly, the veteran gave a post-service history of 
employment as a police officer and a fireman, during which 
time he witnessed a number of stressors, essentially 
providing evidence against his own claim, indicating post-
service PTSD.  Finally, he has submitted an article 
apparently taken from the internet which notes that the 
U.S.S. Kennedy's maiden voyage was to the Mediterranean in 
response to a deteriorating situation in the Middle East, and 
that the ship subsequently "made another seven deployments 
to this area of the world in the 1970's."  

The veteran's service records indicate that he had one year 
and four months of foreign and/or sea service, and that his 
rate was AN (airman).  Records dated in 1969 indicate that he 
served at Moffett Field.  Records dated in April 1970, and 
November 1971, state that he was qualified to be an observer 
in a P-3 aircraft, and that he was designated an A-3 plane 
captain, respectively.  The veteran's discharge (DD Form 214) 
indicates that his military occupation specialty was "AMS," 
with the related civilian occupation listed as "bodymen, 
Trans. Equip."  His only listed award was the National 
Defense Service Medal.  

The veteran's service records do not show that the veteran 
ever served aboard the U.S.S. Kennedy, or in Vietnam, nor do 
they contain any evidence of participation in combat, to 
include being subject to hostile fire.  Service medical 
records do not show that the veteran was ever treated for 
residuals of injuries related to a plane malfunction or 
accident.  In summary, the veteran's claimed stressors are 
inconsistently reported, uncorroborated, and contradicted by 
service records, and service medical records, to such a 
degree that the Board finds that he is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

Simply stated, the Board finds that the veteran's own 
statements provide evidence against all claims, not simply 
the PTSD claim. 

Furthermore, in light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, the issue of whether verified stressors 
exist is a "downstream" issue which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  

With regard to the claims for PTSD and an acquired 
psychiatric disorder, the medical evidence is summarized as 
follows:

The veteran's service medical records do not show any 
treatment for psychiatric symptoms, or any relevant 
diagnoses.  The post-service medical evidence consists of VA 
and non-VA reports, dated between 1988 and 2002.  VA progress 
notes, dated between 1999 and 2002, show that the veteran 
received a number of treatments for psychiatric symptoms, 
with diagnoses that included dysthymia, depression, and PTSD.  

A VA examination report, dated in June 2000, contains an Axis 
I diagnosis of depressive disorder, and an Axis II diagnosis 
of personality disorder not otherwise specified (NOS).  

The Board finds that the claim for PTSD must be denied.  The 
June 2000 VA examination report shows that the veteran was 
examined, and that his relevant history was obtained.  The 
Axis I diagnosis was depressive disorder.  Furthermore, 
although there are scattered notations of PTSD in the VA 
progress notes, some of these are equivocal ("rule out" 
PTSD), and most of them are listed with concurrent notations 
of depression.  Overall, the VA progress notes show that the 
vast majority of the assessments are either depression or 
dysthymia.  

The Board finds that the most probative medical records in 
this case provide evidence against a finding that the veteran 
has PTSD at this time.  Accordingly, the Board finds that 
that the preponderance of the evidence shows that the veteran 
does not have PTSD, and that the claim must be denied.  

The Board further finds that the claim for an acquired 
psychiatric disorder must be denied.  There is no evidence to 
show that the veteran was treated for psychiatric symptoms 
during service, providing limited evidence against this 
claim.  As previously stated, the veteran has primarily been 
afforded diagnoses of depression and dysthymia, and the 
earliest evidence of an acquired psychiatric disorder is 
dated in 1999.  This is about 27 years after separation from 
service, and this lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Simply stated, the 
Board finds that the post-service medical record provides 
highly probative evidence against this claim.     

Finally, there is no competent evidence associating an 
acquired psychiatric disorder with his service.  In this 
regard, the veteran is shown to have sustained a severe right 
wrist injury at work in 1999 (discussed infra).  VA progress 
notes show repeated complaints of right wrist symptoms, and 
complaints related to worker's compensation and disability 
issues.  A number of notations in the VA progress notes 
associate the veteran's depression/dysthymia with such 
factors as "depression seems more related to demoralization 
about where his life is and his limited prospects from [sic] 
the future than biological," "depressive symptoms tied into 
medical workmen's comp issue," and "depressive symptoms 
persist secondary to disability problems."  See e.g., VA 
progress notes, dated in December 1999; May and June 2001.  
Accordingly, the Board finds that that the preponderance of 
the evidence is against the claim for an acquired psychiatric 
disorder, and that the claim must be denied.  

With regard to all claims other than the claims for PTSD and 
an acquired psychiatric disorder, the medical evidence is 
summarized as follows:

The veteran's service medical records include an enlistment 
examination report, dated in January 1969, which does not 
contain any relevant findings, to include any findings for 
the teeth.  A February 1969 dental health record indicates 
that the veteran had decay at teeth #2, #3, #14, #15, #18, 
and #31, that teeth #16, #29, and #32 were missing, and that 
teeth #8 and #25 had been restored.  See generally, symbolic 
definitions, item #44, January 1969 enlistment examination 
report.  In August 1972, he was treated for right knee pain.  
He stated that he had fallen on his knee three months before.  
On examination, the knee had normal strength.  A prominent 
tibial tuberosity was noted.  There was no diagnosis.  A 
"candidate crewmember" examination report, dated in 
November 1970, does not contain any relevant findings, except 
as to the teeth.  It shows that the veteran was noted to have 
a nonrestorable teeth #16, #17, and #32.  Tooth #1 was marked 
as both restorable and nonrestorable.  Tooth #29 was circled, 
without explanation.  A separation examination report is not 
of record.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1988 and 2002, many years 
after service.  

Reports from the Redding Medical Center (RMC), dated in 1994, 
show that the veteran reported that he had fallen in the 
bathtub when his knee gave out, hitting his ankle, knees, and 
hand.  At that time, the veteran was noted to have sustained 
a severe comminuted fracture at the distal tibia, with intra-
articular involvement, as well as a fracture to his right 
wrist navicular bone.  He underwent an open reduction, 
internal fixation of the tibia/fibula.  He reported that he 
had undergone an evaluation for right knee chondritis in 
1987, that he had "otherwise been in good health," and that 
he "has no significant past medical history."  This report 
provides what can only be described as highly probative 
evidence against all claims in this case.           

Another RMC report notes a reported past medical history of a 
fractured right knee in 1987, many years after service.  RMC 
reports also note poor dental hygiene, and that an X-ray of 
the knee showed no abnormalities.  In May 2001, he was 
treated for complaints of back pain which he felt were 
related to his "ind (presumably "industrial") injury", 
providing more evidence against this claim.   

Reports from Hilltop Medical Center (HMC), dated between 1988 
and 2002, show that in October 1987, he underwent excision of 
a bony fragment at the infrapatellar tendon of the right 
knee.  In 1994, he reported that his knee had given way in 
the shower, causing him to fall and twist his right ankle.  
The impression was sprain of the lateral collateral 
ligaments, and partial deltoid tear.  An X-ray did not show 
any evidence of fracture.  The leg was casted.  In October 
1999, he sustained a right wrist injury after a fall at work.  

Reports from Cresswell Physical Therapy, dated between 1999 
and 2001, show treatment for right wrist symptoms after he 
tripped over some rocks and fell in October 1999, once again, 
many years after service.  

A report from R.D.T., M.D., dated in September 2001, shows 
that the veteran reported that in October 1999, his knee gave 
out and he fell, and sustained an injury to his right wrist 
as he tried to break his fall.  The report notes that he was 
disabled due to recurrent knee instability and a chronic back 
problem. 

A report from the Orthopedic Evaluation Center (OEC), dated 
in February 2002, was apparently completed in association 
with a state disability claim, and notes a history of a right 
wrist sprain or fracture in his early 20's, a right knee 
injury in 1987, at which time he underwent ligament repair, 
and a fractured right ankle in October 1999, while working in 
a quarry.  

Reports from the Northern Hand Therapy Center (NHTC), dated 
between 2000 and 2001, show treatment for right wrist 
symptoms following an October 1999 injury at work in which he 
fell at work, providing more evidence against this claim.  
The reports note a history of arthroscopic repair of the 
right triangular fibrocartilage in August 2000, and a right 
ulnar osteotomy in September 2000.  

VA progress notes, dated between 1999 and 2002, show 
treatment for conditions that included degenerative disc 
disease of the lumbar spine, and DJD (degenerative joint 
disease) of the right wrist, and low back pain.  A June 2000 
X-ray for the right knee contains an impression of early 
degenerative change of the patellofemoral joint.  A July 2001 
X-ray for the lumbar spine reportedly revealed mild 
degenerative disc disease involving the lowest two lumbar 
disc levels.  Reports, dated in July and October of 2001, 
notes complaints of back pain following a fall at work a year 
before, well after service.  The assessments included low 
back pain.  

It is again important to note that the veteran had active 
service from January 1969 to December 1971.  In a VA 
examination report, dated in June 2000, it notes a history of 
a right wrist carpal tunnel release in 1989, right knee 
arthroscopic surgery in 1974, and a fractured right tibia in 
1994.  He reported that he had fallen in the shower in 1994, 
at which time his injuries included a broken right clavicle, 
and that he had fallen at work in October 1999, at which time 
he sustained a right wrist injury.  The report contains 
diagnoses of "history of fracture of the right wrist, right 
knee, and right ankle, status post loss of balance in the 
shower-tub in 1994 with residual of disability of the knees, 
ankles, and pain," lumbosacral strain, and right shoulder 
arthralgia."  An accompanying X-ray report for the right 
knee contains an impression of early degenerative changes of 
the patellofemoral joint.  The Board finds that this 
examination provides evidence against the veteran's case.

With regard to the claim for service connection for a back 
condition, a right wrist disorder, a right ankle disorder, a 
right knee disorder, and a right shoulder disorder, the Board 
finds that the claims must be denied.  The veteran's service 
medical reports do not show treatment for, or a diagnosis of, 
a back condition, a right wrist disorder, a right ankle 
disorder, or a right shoulder disorder.  In August 1972, he 
was treated for right knee pain, with no diagnosis, and no 
subsequent treatment shown during the remaining four months 
of service.  Given the foregoing, chronic conditions are not 
shown during service.  See 38 C.F.R. § 3.303.  Furthermore, 
the earliest post-service medical evidence of a back 
condition is dated in 2000, and he apparently sustained back 
trauma after a fall at work about that time.  See VA progress 
note, dated in October 2001.  The earliest post-service 
medical evidence of a right wrist disorder is dated in 1994, 
at which time he sustained right wrist trauma after he fell 
in the bathtub and sustained injuries that included a 
fracture to his right wrist navicular bone.  He sustained 
another right wrist trauma after he tripped over some rocks 
and fell at work in October 1999, with subsequent surgery.  
The earliest post-service medical evidence of a right ankle 
disorder is dated in 1994, at which time he sustained a 
severe comminuted fracture at the distal tibia, with intra-
articular involvement, after he fell in his bathtub.  The 
earliest post-service medical evidence of a right knee 
disorder is dated in 1987, at which time he underwent 
excision of a bony fragment at the infrapatellar tendon of 
the right knee, and there is evidence indicating that he 
sustained a knee injury at that time.  The earliest post-
service medical evidence of  right shoulder disorder is found 
in the June 2000 VA examination report, which noted right 
shoulder "arthralgia."  

For the purposes of this decision, the Board will assume that 
a right shoulder disorder has been established.  Cf. Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Given the 
foregoing, the earliest post-service medical evidence of any 
of the claimed conditions is dated no earlier that 1987.  
This is approximately 15 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, the veteran is shown to have 
sustained severe injuries to his right ankle and right wrist 
after service, as well as a right knee injury, and there is 
no competent evidence to show that the veteran has a back 
condition, a right wrist disorder, a right ankle disorder, a 
right knee disorder, or a right shoulder disorder, that is 
related to his service.  Finally, there is no competent 
evidence to show that the veteran had arthritis of any of the 
claimed joints that was manifested to a compensable degree 
within one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, the claims must be denied.  

The Board notes that the veteran has asserted in some medical 
reports that he fell in 1994, and in 1999, after his knee 
"gave out."  The medical evidence shows that he sustained 
trauma to a number of joints after falls in 1994, and 1999, 
including the right wrist, and right ankle.  To the extent 
that the veteran may have intended to argue that any of the 
claimed conditions were caused or aggravated by a service-
connected knee condition, service connection is not currently 
in effect for a left knee condition, and in this decision the 
Board has determined that service connection is not warranted 
for a right knee condition.  Accordingly, as a matter of law, 
as there are no underlying service-connected disabilities, 
service connection may not be granted for any of the claimed 
conditions as secondary to a service-connected disability.  
See 38 C.F.R. § 3.310.

The post-service medical record in this case provides what 
only can be described a highly significant evidence against 
the veteran's many claims.

With regard to the claim for service connection for residuals 
of head and face lacerations, the veteran has asserted that 
he sustained these injuries after he was forced out of his 
plane at about 30 miles per hour, as it landed with severe 
engine trouble while stationed at Moffett Field in July 1970.  
See veteran's letter, received in August 2000.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran's 
service medical reports do not show treatment for, or a 
diagnosis of, residuals of head and face lacerations.  Given 
the foregoing, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  Furthermore, there is no 
competent post-service medical evidence to show the existence 
of the claimed residuals of head and face lacerations.  
Finally, the Board notes that there is no competent evidence 
to show that the veteran has residuals of head and face 
lacerations that are related to his service.  Accordingly, 
the claim must be denied.  

Finally, with regard to the claim for service connection for 
missing teeth due to dental trauma, the veteran has also 
claimed that he sustained these injuries after the 
aforementioned incident aboard a plane in July 1970.  See 
veteran's letter, received in August 2000.  

The Board finds that the claim must be denied.  The Board 
first notes that the veteran has not presented a claim for 
service connection for a dental disorder for purposes of 
receiving VA outpatient treatment and services.  See 38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Furthermore, 
there is no basis for compensation for any dental disorder, 
since both of the applicable regulations clearly provide that 
replaceable missing teeth are not disabling conditions and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment if certain criteria are met.  38 U.S.C. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.  In summary, there is no 
evidence that the veteran had maxillary dental loss due to 
trauma in service, nor was the veteran a prisoner of war.  As 
the veteran does not have one of the dental disorders listed 
under 38 C.F.R. § 4.150, there is no basis for an award of 
compensation based on the veteran's claim of loss of teeth.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that PTSD, 
an acquired psychiatric disorder, a back condition, a right 
wrist disorder, a right ankle disorder, a right knee 
disorder, a right shoulder disorder, residuals of head and 
face lacerations, and missing teeth due to dental trauma, 
were all caused by service that ended in 1972.  In this case, 
when the veteran's service medical records (which do not show 
treatment for any of the claimed conditions other than one 
treatment for right knee symptoms), and his post-service 
medical records are considered (which indicate that the 
veteran has a post-service history of trauma to his right 
ankle, right knee, and right wrist, which do not show that he 
has residuals of head and face lacerations, and which do not 
contain competent evidence of a nexus between any of the 
claimed conditions and the veteran's service), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that he has the claimed conditions that are 
related to his service.  Simply stated, the Board finds that 
the service and post-service medical record outweighs the 
veteran's statements, which have been found to be of very 
limited probative value. 


Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in November 2001, and February 2004, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claims.  The November 
2001 VCAA notice complied with the requirement that the 
notice must precede the adjudication.  Mayfield v. Nicholson 
(Mayfield II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  In this regard, reports have been obtained 
from the Redding Medical Center (RMC), dated in 1994.  To the 
extent that the veteran may have asserted that additional RMC 
records exist, in two statements, received in 2001, the RMC 
stated that it had no additional treatment reports.  

With regard to the veteran's statement in January 2004 that 
service medical records may be missing, it is important for 
the veteran to understand that the Board's decision in this 
case is primarily based on the post-service medical record.  
There is simply no indication in the record of missing 
medical records that would provide a basis to grant any of 
these claims in light of the highly probative medical 
evidence the VA has obtained that provides highly probative 
evidence against all claims, clearly indicating post-service 
injuries or disorders.  

The veteran has been afforded psychiatric and physical 
examinations.  Etiological opinions have not been obtained.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the veteran's service medical records do not 
show treatment for any of the claimed conditions, other than 
one treatment for right knee symptoms, and the post-service 
medical records show that the veteran has a post-service 
history of trauma to his right ankle, right knee, and right 
wrist; there is no medical evidence which shows that he has 
residuals of head and face lacerations; there is no competent 
evidence of a nexus between any of the claimed conditions and 
the veteran's service; and the post-service medical record 
has been found to provide highly probative evidence against 
all claims.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).        

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


